DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant’s arguments, filed 7/05/2022, with respect to the rejection of claims 1, 11-18, and 25-30 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (US 2021/0007119: content of HARQ ACK: see section 5) and Xiong et al. (US 2021/041065: Beam relationship for PUCCH: see section 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-18, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US 2020/0396759) in view of Li et al. (US 2021/0007119).

With regard to claims 1, 17, 18, and 30, Baldemair teaches: A method (see figure 6)/A non-transitory CRM (see paragraph 109 and 121 ) / An apparatus (see figures 7-8) for wireless communication at a user equipment (UE), comprising: 
a memory (paragraphs 107-109: see figure 7); and 
at least one processor coupled to the memory and configured to (paragraphs 107-109, see figure 7): 
identify an overlap between resources for transmitting a scheduling request (SR) and a transmission occasion for transmitting hybrid automatic repeat request (HARQ) feedback (step 400: paragraph 400); 
determine whether to transmit the SR or the HARQ feedback to a base station (steps 420-4440: paragraphs 95-97. Priority information for SR and HARQ feedback. Also see Paragraphs 100-105); and 
transmit the SR or the HARQ feedback based the determination (step 450 or step 460: paragraphs 98-99).  

    PNG
    media_image1.png
    562
    691
    media_image1.png
    Greyscale

Although Baldemair teach the UE determines whether to transmit an HARQ ACK/NACK or SR signal based on priority information (paragraphs 95-101) , Baldemari fails to explicitly whether to transmit the SR or the HARQ feedback to a base station based on at least one a relationship between a first beam for an uplink control channel and a second beam for downlink communication, or a content of the HARQ feedback. 

Similar to the system of Baldemair, Li discloses the process of transmitting scheduling request (SR) or ACK/NACK information on PUCCH resources (paragraphs 134-135). Li also disclose that uplink transmission is determined based on priority information (paragraph 136).  However Li explicitly discloses PUCCH transmission is determined by  priority information, which is based on type of HARQ (paragraph 115) and ACK resource indication (paragraph 150).  
[0115] Optionally, the “priorities corresponding to the information carried on the uplink channel” described in the three implementation manners of step 12 are determined according to a type of information carried on the uplink channel. For example, a priority corresponding to the information with the UCI type is higher than a priority corresponding to the information with the Data type; and a priority corresponding to the information with the type of HARQ-ACK or SR is higher than a priority corresponding to the information with the type of CSI.
[0150] First of all, it needs to be explained that since the PUSCH may be scheduled by UL grant, it may also be semi-persistently configured by a system and may be transmitted multiple times after being triggered by DCI. Since a PUCCH may be semi-persistently configured by the system (used to feed back P-CSI) or dynamically determined by the ACK resource indication (ACK Resource Indication, ARI) (and implicit manner) in downlink (Downlink, DL) DCI, transmission times of PUCCH and PUSCH may conflict in a certain slot.
The examiner views HARQ type  information as content of HARQ feedback.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the select PUCCH transmission based on HARQ type or ARI indication as taught by Li in the PUCCH transmission system of Baldemair in order to improve network efficiency (Li: Paragraph 148).  

With regard to claims 11 and 25, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback further based on a format of a physical uplink control channel (PUCCH) for the SR or the HARQ feedback (see paragraphs 06-11, 58-60 and 98-100: see figure 3a and figure 3b).  
With regard to claims 12 and 26, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback further based on the PUCCH for the SR being format 0 (paragraphs 6-11).  
With regard to claims 13 and 27, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback further based on the PUCCH for the HARQ feedback being format 1 (paragraphs 6-11).  
With regard to claims 14 and 28, Baldemair teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback to the base station based on content of the HARQ feedback (paragraphs 61-65, 96-99, 101 and 106) 
With regard to claims 15, Baldemair teaches: wherein the UE determines to transmit the HARQ feedback if the content of the HARQ feedback comprises a positive acknowledgement (ACK) (paragraphs 56-58, 61-65, 96-99, 101 and 106:
056] There are no conventional standardized behaviors in NR for the scenario when PUCCH carrying ACK/NACK and PUCCH carrying SR collide, for the case when the ACK/NACK transmission cannot piggyback the SR. In LTE, the PUCCH message with an ACK/NACK “wins” in this case, and the SR is dropped in the case that not both channels can be transmitted. ).
With regard to claims 16 and 29, Baldemair teaches: wherein the UE determines to transmit the SR if the content of the HARQ feedback does not include a positive acknowledgment (ACK) (paragraphs 56-58, 61-65, 96-99, 101 and 106:
[0057] NR also supports Ultra-Reliable Low Latency Communication (URLLC). To achieve low latency, it may be necessary to interrupt/puncture/not transmit/stop an PUCCH transmission with ACK/NACK. This behavior could be desirable if SR is associated with a high priority (highest priority or priority above a threshold) logical channel and ACK/NACK is in response to a DL retransmission of lower priority. In case ACK/NACK corresponds to a high priority DL transmission it is less obvious that PUCCH carrying SR should puncture/stop the ongoing PUCCH transmission with ACK/NACK.

Examiner Note: Li also teaches:
[0133] If start symbols of the second PUCCH12 and the first PUCCH11 are the same (see FIG. 3a), the SR may be multiplexed on the second PUCCH12 for transmission together, or the SR may be discarded and the second PUCCH12 carrying HARQ-ACK information may be transmitted.
0150] First of all, it needs to be explained that since the PUSCH may be scheduled by UL grant, it may also be semi-persistently configured by a system and may be transmitted multiple times after being triggered by DCI. Since a PUCCH may be semi-persistently configured by the system (used to feed back P-CSI) or dynamically determined by the ACK resource indication (ACK Resource Indication, ARI) (and implicit manner) in downlink (Downlink, DL) DCI, transmission times of PUCCH and PUSCH may conflict in a certain slot.

).







Claims 1-6, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair in view of Xiong et al. (US 2021/041065, which was cited in the previous PTO 892 form filed on 4/07/2022).

With regard to claims 1, and 18, Baldemair teaches: A method (see figure 6)/A non-transitory CRM (see paragraph 109 and 121 ) / An apparatus (see figures 7-8) for wireless communication at a user equipment (UE), comprising: 
a memory (paragraphs 107-109: see figure 7); and 
at least one processor coupled to the memory and configured to (paragraphs 107-109, see figure 7): 
identify an overlap between resources for transmitting a scheduling request (SR) and a transmission occasion for transmitting hybrid automatic repeat request (HARQ) feedback (step 400: paragraph 400); 
determine whether to transmit the SR or the HARQ feedback to a base station (steps 420-4440: paragraphs 95-97. Priority information for SR and HARQ feedback. Also see Paragraphs 100-105); and 
transmit the SR or the HARQ feedback based the determination (step 450 or step 460: paragraphs 98-99).  
Although Baldemair teach the UE determines whether to transmit an HARQ ACK/NACK or SR signal based on priority information (paragraphs 95-101) , Baldemair fails to explicitly whether to transmit the SR or the HARQ feedback to a base station based on at least one a relationship between a first beam for an uplink control channel and a second beam for downlink communication, or a content of the HARQ feedback. 
Similar to the system of Baldemair, Xiong discloses the process of transmitting scheduling request (SR) or ACK/NACK information on PUCCH resources (paragraphs 53-58: see figure 5) based on priority rule (paragraph 54).  Xiong also discloses PUCCH resources transmission are transmitted over two different beams (see figure 5: PCell beam and SCell beam).   Since Xiong teaches dynamic HARQ and SPS information can be associated  or not with PDCCH, then PUCCH resource for HARQ information has a relation with downlink beam (paragraph 57).  
	Handling PUCCHs Scheduled to be Simultaneously Transmitted with Different Tx Beams
[0053] In some embodiments, PUCCHs may be scheduled to be simultaneously transmitted with different Tx beams. Such scenarios may be handled as follows.
[0054] In embodiments, in cases when the UE 105 does not support simultaneous transmission of more than one physical channels/signals using distinct Tx beams, if a first PUCCH and a second PUCCH are multiplexed in a FDM manner in different CCs, and if the first and second PUCCH are indicated or configured with different filters, the UE 105 may drop one of the first and second PUCCH in accordance with a priority rule or UE may transmit first and second PUCCH using the Tx beam of the prioritized PUCCH. In some embodiments, the priority rule can be defined as HARQ-ACK feedback>SR >
[0055] CSI with higher priority>CSI with lower priority. If multiple UCI types are carried by a PUCCH, the UCI type with highest priority may be considered in the dropping rule.
[0056] In one example, if a first PUCCH carrying HARQ-ACK feedback and CSI report with lower priority is multiplexed in a FDM manner with a second PUCCH carrying SR, and the first and second PUCCH are indicated/configured with different Tx beams, the second PUCCH carrying SR is dropped or transmitted using the Tx beam of the first PUCCH.
[0057] In addition in accordance with some embodiments, if a first PUCCH carrying dynamic HARQ-ACK feedback and a second PUCCH carrying semi-persistent scheduled (SPS) HARQ-ACK feedback are multiplexed in an FDM manner, and the first and second PUCCH are indicated/configured with different beams, the second PUCCH is dropped or transmitted using the Tx beam of the first PUCCH. Dynamic HARQ-ACK feedback may correspond to the case where the HARQ-ACK is in response to a physical downlink shared channel (PDSCH) reception scheduled by a corresponding physical downlink control channel (PDCCH). In addition, SPS HARQ-ACK feedback may correspond to the case where the HARQ-ACK is in response to a PDSCH reception without an associated PDCCH.

Since both invention have priority rule for uplink communications, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the select PUCCH transmission based a relationship between a first beam for an uplink control channel and a second beam for downlink communication as taught by Xiong in the PUCCH transmission system of Baldemair in order to improve uplink control channel communications (Xiong: Paragraph 34).  

    PNG
    media_image2.png
    486
    618
    media_image2.png
    Greyscale

With regard to claims 2 and 19, Xiong also teaches: determines to transmit the HARQ feedback if the first beam for the uplink control channel is not quasi-co-located with the second beam for the downlink communication (paragraphs 38, 54, 56-58: QCL /spatial filters):

[0038] As a general rule in accordance with some embodiments, in a case when the UE 105 does not support simultaneous transmission of more than one physical channel/signal using distinct Tx beams, if a first physical uplink channel/signal and a second physical uplink channel/signal are multiplexed in an FDM manner in different CCs, and if the first and second physical uplink channel/signal are indicated or configured with different spatial relations or quasi-collocated (QCL) assumptions or different Tx beams (which may be collectively referred to as “different spatial filters”), the UE 105 would transmit the physical uplink channel/signal with an earlier starting symbol using the indicated or configured Tx beam. The other physical channel/signal can be dropped or transmitted using the same Tx beam.

[0054] In embodiments, in cases when the UE 105 does not support simultaneous transmission of more than one physical channels/signals using distinct Tx beams, if a first PUCCH and a second PUCCH are multiplexed in a FDM manner in different CCs, and if the first and second PUCCH are indicated or configured with different filters, the UE 105 may drop one of the first and second PUCCH in accordance with a priority rule or UE may transmit first and second PUCCH using the Tx beam of the prioritized PUCCH. In some embodiments, the priority rule can be defined as HARQ-ACK feedback>SR > 
).  

With regard to claims 3 and 20, Xiong also teaches: determines to transmit the SR if the first beam for the uplink control channel is quasi-co-located with the second beam for the downlink communication (paragraphs  (paragraphs 38, 54, 56-58).  
With regard to claim 4, Xiong also teaches: determines to transmit the SR if the first beam for the uplink control channel is not quasi-co-located with the second beam for the downlink communication (paragraphs 38, 54, 56-58).  
With regard to claim 5, Xiong also teaches: determines to transmit the HARQ feedback if the first beam for the uplink control channel is quasi-co-located with the second beam for the downlink communication (paragraphs 38, 54, 56-58).  

wherein the UE determines whether to transmit the SR or the HARQ feedback to the base station based on the relationship between the first beam for the uplink control channel for the HARQ feedback and the second beam for the downlink communication (paragraphs 56-59 and 65-73).  
With regard to claims 6 and 21, Xiong also teaches: wherein the UE determines whether to transmit the SR or the HARQ feedback to the base station based on the relationship between the first beam for the uplink control channel for the HARQ feedback and the second beam for the downlink communication (paragraphs 56-59).  

Claims 8-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair and Xiong as applied to claims 1/18 above, and further in view of Wang et al. (US 2020/0120704).



With regard to claims 8 and 23: Although Xiong teaches PUCCH transmissions is based on type of PUCCH and content of PUCCH transmissions (paragraphs 76-78), the system of Baldemair and Xiong do not explicitly teach the different type of Scheduling request.  Thus, the system of Baldemair and Xiong fails to teach the SR comprises a beam failure recovery (BFR) SR.  
[0077] The priority rule may provide relative priorities between PUC transmissions. The relative priorities may be based on type of PUCH transmissions (for example, PUSCH transmission or PUCCH transmission), content of the PUCH transmission (for example, HARQ-ACK information, CSI, etc.), or parameters associated with the PUCH transmission (for example, associate starting symbols, serving cell indices, etc.).
[0078] In some embodiments, a content-based priority rule provides relatively priorities, in decreasing order, as: a physical random access channel transmission on a primary cell; a PUCCH transmission with HARQ-ACK information or SR and a PUSCH transmission with HARQ-ACK information; a PUCCH/PUSCH transmission with CSI; a PUSCH transmission without HARQ-ACK or CSI; an aperiodic sounding reference signal (SRS); and a semi-persistent or periodic SRS.

Similar to the system of Baldemair and Xiong, Wang discloses the process of sending scheduling request to network device using PUCCH in New Radio system.  Wang expliclity teaches the UE uses scheduling request message for beam failure recovery (see paragraphs 47-49: see figure 4).  

[0047] As illustrated in FIG. 4, first in step 401, the terminal device may transmit a scheduling request, wherein the scheduling request contains at least one additional bit to indicate additional information. This means that different from the conventional SR, the scheduling request as proposed herein may contain at least one additional bit indicating additional information, for example to indicate the SR is used for the resource scheduling or a beam failure recovery.
[0049] FIG. 6 illustrates an example SR procedure in the NR system according to an embodiment of the present disclosure. As illustrated, the terminal device like UE may send a beam failure recovery request with SR on PUCCH to a network device like gNB. After a scheduling link adaption, the gNB may transmit a scheduling grant on PDCCH. In response to the scheduling grant, the UE may transmit beam related information to the gNB so that the gNB could know information on form example, candidate beams. The beam related information may include, for example, a beam failure identity; a candidate beam identity; a beam power; a failure beam group identity; a candidate beam group identity, a quality gradually dropping beam identity or any combination thereof. Afterwards, in response to an ACK from the gNB, the terminal device may start the data transmission on the recovered beam.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the SR comprises a beam failure recovery (BFR) SR as taught by Wang as in the system of Baldemair and Xiong in order to improve the process of network recovery (Wang: Paragraph 51).  
 
With regard to claims 9 and 24, Baldemair teaches: wherein the UE determines to transmit the SR based on the type of the SR being for BFR (step 450: paragraphs 96-103).  
With regard to claims 10, Baldemair teaches: wherein the UE determines to transmit the HARQ feedback based on the type of the SR being for BFR (step 460: paragraphs 96-103).  

Allowable Subject Matter
Claim 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/19/2022
/MARCUS SMITH/           Primary Examiner, Art Unit 2419